DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 12-14 are cancelled. A complete action on the merits of pending claims 1-11 and 15-17 appears herein.
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that “none of the embodiments of Sperling 1 (Sperling900 (US 2018/0206900 A1)) comprise wherein the chambers have outer surfaces that are directly adjacent to each other. As seen in Fig. 4B of Sperling 1, barrier or wall 23 separates upper ablation pad 1A and lower insulation chamber 24 (para. [0129]).” 
Examiner respectfully disagrees and contends that wall (23) separating upper ablation pad (1A) and lower insulation chamber (24) from each other does not prevent outer surfaces of upper ablation pad (1A) and lower insulation chamber (24) from being directly adjacent to each other. As seen in attached “Annotated Sperling900 Fig 4B below, an outer surface of upper ablation pad (1A) is directly adjacent to an outer surface of lower insulation chamber (24) at least when ablation pad (1) is in a rolled or partially rolled configuration.


Annotated Sperling900 Fig 4B

    PNG
    media_image1.png
    495
    443
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sperling et al. (hereinafter “Sperling900”) (US 2018/0206900 A1) in view of Wayne et al. (hereinafter “Whayne”) (US 2007/0249991 A1).
Regarding claim 1, Sperling900 teaches
a flexible body (Fig. 4B, Char. 1: ablation device) having an expanse shape having a first expanse surface (Fig. 4B: the surface of ablation pad (1A)) opposite to a second expanse surface, (Fig. 4B: the surface of insulation chamber (24)) wherein the first expanse surface is configured to transmit energy to the surface area of tissue, (Page 10, Par. [0129]: Ablation pad 1A can be positioned in contact with a target tissue surface for ablation.) where the flexible body is configured to assume a rolled configuration; (Page 10, Par. [0129]: ablation device (1) is being rolled out, which implies it was previously in a rolled configuration)
a first chamber within the flexible body and adjacent to the first expanse surface, (Page 17, Claim 1: the ablation component defines a fist chamber) wherein the first chamber comprises a first chamber outer surface; (Attached “Annotated Sperling900 Fig 4B” below: The surface of ablation pad (1A) labelled “first chamber outer surface”)
a second chamber within the flexible body and adjacent to the second expanse surface, (Fig. 4B, Char. 24: insulation chamber) wherein the second chamber is fluidly isolated from the first chamber, (Page 10, Par. [0129]: Barrier (23) separates ablation pad (1A) from insulation chamber (24)) wherein the second chamber comprises a second chamber outer surface (Attached “Annotated Sperling900 Fig 4B” below: The surface of ablation pad (1A) labelled “second chamber outer surface”) directly adjacent to the first chamber outer surface; (Attached “Annotated Sperling900 Fig 4B” below: The first and second chamber outer surfaces would be adjacent to each other at least in the rolled and partially rolled configurations shown in Fig. 4A-B respectively.)




Annotated Sperling900 Fig 4B

    PNG
    media_image1.png
    495
    443
    media_image1.png
    Greyscale

wherein delivery of a fluid through the catheter body and into the second chamber causes the flexible body to move from the rolled configuration to a planar configuration (Page 10, Par. [0129]: the inflation of insulation chamber (24) unfurls the ablation pad (1A)) and also causes expansion of the second chamber to move the second expanse surface in a direction away from the first expanse surface such that adjacent tissues are further spaced from the surface area of tissue. (As insulation chamber (24) is inflated, the surface of insulation chamber (24) opposite ablation pad (1A) would naturally move away from ablation pad (1A) and would displace any tissue in contact with insulation chamber further away from the tissue in contact with the surface of ablation pad (1A))
This rolled embodiment of Sperling900 does not explicitly teach a catheter body having a working end, wherein the catheter body comprises a multi-lumen configuration; wherein the flexible body is located at the working end of the catheter; or a plurality of sensing elements adjacent to the first expanse surface and configured to detect electrical activity in the surface area of tissue.
Sperling900, in another embodiment, teaches a catheter body (Fig. 7A-D, sheath (202) and the shaft disposed within sheath (202)) having a working end, (Fig. 7A-D: the distal end of the shaft disposed within sheath (202)) wherein a flexible body is located at the working end of the catheter, (Fig. 7A-D: Pad (200) is disposed at the distal end of the shaft within sheath (202))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the rolled embodiment of Sperling900 to incorporate the teachings of the catheter embodiment of Sperling900 and attach the ablation device to a distal working end of a catheter body. Doing so would provide structural support and control to the ablation device as it’s transported to the treatment location. 
The combination of the rolled embodiment and catheter embodiment of Sperling900, as discussed above, does not explicitly teach the catheter body comprises a multi-lumen configuration, wherein the catheter body is configured to maintain fluid separation between the first chamber and the second chamber; a plurality of sensing elements adjacent to the first expanse surface and configured to detect electrical activity in the surface area of tissue.
Whayne, in a similar field of endeavor, teaches a device (Fig. 7A-C, Char. 182: access device) comprising two inflatable bladders (Fig. 7A-C, Char. 212: expandable members) disposed on the working end of a catheter body, (Fig. 7A-C: the distal end of access device (182)) wherein the catheter body comprises a multi-lumen configuration, (Fig. 7A-C: access device comprises multiple lumens including inflation lumens (214), and aspiration lumen (262) and a lumen housing one or more visualization elements) wherein the catheter body is configured to maintain fluid separation between the first chamber and the second chamber. (Page 13, Par. [0152]: Each balloon may have an individual inflation lumen (214) to provide more control over inflation of the balloons.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of the rolled embodiment and catheter embodiment of Sperling900, as applied to claim 1 above, to incorporate the teachings of Whayne, and configure the shaft of the catheter embodiment of Sperling900, to have a multi-lumen configuration, wherein the fluid transport lines (17, 18, and 25) of the Sperling900 are replaced by lumens within the shaft of Sperling900 such that the multi-lumen configuration maintains fluid separation between the first chamber and the second chamber. Doing so would be a simple substitution of one fluid transport structure for another for the predictable result of transporting inflation fluid to/from the insulation chamber (24) and ablation pad (1A).
The combination of modified Sperling900/Whayne, as applied to claim 1 above, does not explicitly teach a plurality of sensing elements adjacent to the first expanse surface and configured to detect electrical activity in the surface area of tissue.
Sperling900 further teaches a sensing embodiment in which an ablation pad (Fig. 3A, Char. 1: ablation pad) comprises a plurality of sensors (Fig. 3A, Char. 22: sensors) configured to detect electrical activity in the surface area of tissue contacting the ablation pad. (Fig. 3A: Page 9, Par. [0119]-[0120]: Sensors (22) can be used to monitor metrics such as temperature and voltage of the tissue in order to confirm that the ablation portion of the device is in proper contact with the target tissue.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combination of Sperling900/Whayne, as applied to claim 1 above, to incorporate the teachings of the sensing embodiment of Sperling900, and include a plurality of sensing elements adjacent to the first expanse surface and configured to detect electrical activity in the surface area of tissue. Doing so would allow for the device to confirm that the device is in proper contact with the target tissue before beginning the procedure, as discussed in Sperling900 (Page 9, Par. [0120]), which would greatly reduce the risk of accidental damage to the patient due to the device not being in proper contact with the target tissue before beginning ablation.
Regarding claim 2, the combination of modified Sperling900/Whayne, as applied to claim 1 above, teaches a source of cooling fluid fluidly coupled to the first chamber, (Sperling900: Page 17, Claim 2: the first chamber receives a continuous flow of a cold fluid. The cold fluid would have to come from a source fluidly coupled to the first chamber.) such that delivery of the cooling fluid to the first chamber causes ablation to the surface area of tissue through the first expanse surface. (Sperling900: Page 17, Claim 2)
Regarding claim 5, the combination of modified Sperling900/Whayne, as applied to claim 1 above, teaches the plurality of sensing elements are spaced in an array configuration adjacent to the first expanse surface. (Sperling900: Fig. 3A: sensors (22) are arranged in an array configuration. – it is implicit that this feature be present in the combination of the roller, catheter, and sensor embodiments of Sperling, based on the rejection to claim 1 above.)
Regarding claim 10, the combination of modified Sperling900/Whayne, as applied to claim 1 above, teaches the second expanse surface comprises a thermally insulative surface. (Sperling900: Page 17, Claim 4)
Regarding claim 15, the combination of modified Sperling900/Whayne, as applied to claim 1 above, does not explicitly teach the catheter body extends between the first chamber and the second chamber.
Whayne further teaches a catheter body extending between a first and second inflatable bladder. (Fig. 7A-B: Access device (182) extends between expandable members (212))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Sperling900/Whayne, as applied to claim 1 above, to further incorporate the teachings of Whayne, and configure the shaft of the catheter embodiment of Sperling900 to extend between the ablation pad (1a) and insulation chamber (24). Doing so would allow for greater support along the full length of ablation pad (1a) and insulation chamber (24) as it’s transported to the treatment location.
Regarding claim 16, the combination of modified Sperling900/Whayne, as applied to claim 1 above, teaches the catheter body extends along a side of the flexible body. (Sperling900: Fig. 7C: The shaft of the catheter embodiment of Sperling900 extends along a side of the inflatable pad (200) to a proximal end of pad (200) – it is implicit that this feature be present in the modified Sperling900/Whayne combination based on the rejection of claim 1 above.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sperling900 (US 2018/0206900 A1), in view of Wayne (US 2007/0249991 A1), as applied to claim 1 above, and further in view of SALAHIEH et al. (hereinafter “SALAHIEH”) (US 2017/0042614 A1).
Regarding claim 3, the combination of modified Sperling900/Whayne, as applied to claim 1 above, teaches at least one energy transfer element causes ablation of the surface area of tissue. (Page 17, Claim 3: helium gas is sufficiently cold enough to ablate a target tissue via thermal energy transfer.)
The combination of modified Sperling900/Whayne, as applied to claim 1 above, does not explicitly teach at least one energy element on the first expanse surface.
SALAHIEH, in a similar field of endeavor, teaches at least one energy element (Fig. 6A-C, Char. 6: electrode) on a first expanse surface. (Fig. 6A, Char. 34: membrane)
SALAHIEH further teaches that the electrodes are capable of applying microwave and radiofrequency energy to tissue to cause ablation and/or electroporation. (Pages 9-10, Par. [0135])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the of Sperling900/Whayne, as applied to claim 1 above, to incorporate the teachings of SALAHIEH, and include electrodes located on the first expanse surface, configured to apply both microwave and radiofrequency energy to tissue for the predictable result of causing ablation and/or electroporation of the tissue.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sperling900 (US 2018/0206900 A1), in view of Wayne (US 2007/0249991 A1), in view of SALAHIEH (US 2017/0042614 A1), as applied to claim 3 above, and further in view of Sutermeister et al. (hereinafter “Sutermeister”) (US 2014/0378968 A1).
Regarding claim 4, the combination of Sperling900/Whayne/SALAHIEH, as applied to claim 3 above, teaches the at least on energy element comprises an RF electrode, a microwave antenna, and an electroporation electrode. (SALAHIEH: Pages 9-10, Par. [0135]: The energy delivered by electrodes (6) includes radiofrequency energy, radiofrequency energy, and high voltage gradients to bring about irreversible electroporation – it is implicit that this feature be present in the combination of modified Sperling900/SALAHIEH based on the rejection to claim 3 above.)
The combination of Sperling900/Whayne/SALAHIEH, as applied to claim 3 above, does not explicitly teach the at least one energy element comprises a resistive electrode.
Sutermeister, in a similar field of endeavor, teaches a flexible electrode assembly including one or more resistive electrodes (Page 7, Claim 14)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Sperling900/Whayne/SALAHIEH, as applied to claim 3 above, to incorporate the resistive electrodes of Sutermeister as a simple substitution of one electrode type for another for the predictable result of ablating tissue.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sperling900 (US 2018/0206900 A1), in view of Wayne (US 2007/0249991 A1), as applied to claim 1 above, and further in view of Kochamba et al. (hereinafter “Kochamba”) (US 6,251,065 B1).
Regarding claims 6-8, the combination of modified Sperling900/Whayne, as applied to claim 1 above, does not explicitly teach a plurality of suction ports opened on the first expanse surface, and arranged in a linear profile; wherein the plurality of suction ports is configured to engage the surface area of tissue when the flexible body is in the rolled configuration, and permit application of a vacuum therethrough to secure the first expanse surface to the surface area of tissue; and a plurality of suction lines are exposed at a perimeter of the first expanse surface.
Kochamba, in a similar field of endeavor, teaches a plurality of suction ports (Fig. 5B, Char. 20: openings) opened on a bladder (Fig. 5B, Char. 12: bladder), and arranged in a linear profile; (Fig. 5B: the openings (20) are arranged in a series of columns) wherein the plurality of suction ports permit application of a vacuum therethrough to secure the bladder to the surface area of tissue; (Col. 6, Lines 48-50) and a plurality of suction lines (Fig. 5B: the columns of openings (22)) are exposed at a perimeter of the first expanse surface. (Fig. 5B: the columns of openings (22) contact at least the lateral edges of bladder 12)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Sperling900/Whayne, as applied to claim 1 above, to incorporate the teachings of Kochamba, and include a plurality of suction ports opened on the first expanse surface, and arranged in a linear profile; wherein the plurality of suction ports permit application of a vacuum therethrough to secure the first expanse surface to the surface area of tissue; and a plurality of suction lines are exposed at a perimeter of the first expanse surface. Doing so would allow for the attachment of the ablation pad to the target tissue, minimizing the risk of damage caused by accidental movement of the ablation pad during the ablation procedure. In this combination, the plurality of suction ports would be capable of engaging the surface area of tissue when the flexible body is in the rolled configuration.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sperling900 (US 2018/0206900 A1), in view of Wayne (US 2007/0249991 A1), as applied to claim 1 above, and further in view of Sperling (hereinafter “Sperling058”) (US 10,166,058 B2).
Regarding claims 9 and 11, the combination of modified Sperling900/Whayne, as applied to claim 1 above, does not explicitly teach at least one spline member within the flexible body, wherein the flexible body comprises a first section having a first width and a second section having a second width, where the first width is less than the second width for positioning between pulmonary veins on an atrial surface.
Sperling058, in a similar field of endeavor, teaches at least one spline member within a flexible body (Col. 7, Lines 36-39), wherein the flexible body (Fig. 4A) comprises a first section having a first width (The distal, thinnest portion of the device of Fig. 4A) and a second section having a second width, (The proximal, widest portion of the device of Fig. 4A) where the first width is less than the second width for positioning between pulmonary veins on an atrial surface. (Fig. 4A, the proximal portion is wider than the distal portion, and is capable of being positioned between pulmonary veins on an atrial surface)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Sperling900/Whayne, as applied to claim 1 above, to incorporate the teachings of Sperling058, and include at least one spline member within a flexible body, wherein the flexible body comprises a first section having a first width and a second section having a second width, where the first width is less than the second width for positioning between pulmonary veins on an atrial surface. Doing so would be a simple substitution of one energy delivery member for another for the predictable result of ablating tissue.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sperling900 (US 2018/0206900 A1), in view of Wayne (US 2007/0249991 A1), as applied to claim 1 above, and further in view of Eisele (US 2007/0156138 A1).
Regarding claim 17, the combination of modified Sperling900/Whayne, as applied to claim 1 above, teaches an ablation device (Sperling900: Fig. 4B, Char. 1: ablation pad) comprising a sensing means. (Sperling900: Fig. 3A, Char. 22: sensors – it is implicit that this feature be present in the modified Sperling900/Whayne combination based on the rejection to claim 1 above.)
The combination of modified Sperling900/Whayne, as applied to claim 1 above, further teaches the sensors can be any known sensors for monitoring any of the various metrics that can be tracked in relation to an ablation system. (Page 6, Par. [0105])
The combination of modified Sperling900/Whayne, as applied to claim 1 above, does not explicitly teach the sensing means is configured to position the ablation device opposite to an area where a gap is detected in the surface area of the tissue.
Eisele, in a similar field of endeavor, teaches an electrosurgical device comprising an expandable ablation surface, (Fig. 2, Char. 10: treatment electrode) and sensors configured to detect the presence of a gap in the surface area of tissue, (Page 2, Par. [0014]: A gap can be detected by a pressure measurement) and control the expansion of the body to position the ablation surface to close the gap. (Pages 1-2, Par. [0011]: The electrode comprises an expandable three-dimensional body; Par. [0013]: The body is expanded until the gap has been closed, so that electrode and tissue can be kept in contact necessary for the subsequent coagulation procedure)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Sperling900/Whayne, as applied to claim 1 above, to incorporate the teachings of Eisele, and configure the sensors (22) of Sperling900 to detect a gap in the surface area of tissue such that ablation pad (1A) can be repositioned to fill said gap. Doing so would help ensure the completeness of the ablation procedure by ensuring that a complete lesion is formed in all of the target tissue area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./Examiner, Art Unit 3794